Elliott, J.
It is argued that this case should be reversed because the evidence fails to sustain the indictment, in that it does not show that the quantity of liquor sold by the appellant was less than a quart. We, however, think there was evidence fully authorizing the inference that the quantity was less than a quart, and we can not disturb the verdict. Where there are circumstances clearly and fully showing the quantity, the jury may act upon it although no witness in express terms states the quantity sold.
It is also contended that there is no evidence showing that appellant was the person who sold the liquor. An examination of the evidence satisfies us that this position is not tenable.
Judgment affirmed.